Citation Nr: 1626932	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-21 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 14, 2006 for a grant of service connection for tinnitus due to clear and unmistakable error (CUE) in an October 18, 1982 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  He died in January 2015.  In October 2015, the Veteran's widow was substituted as the appellant in this matter.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was before the Board in November 2015, when it was remanded to the RO to afford the appellant a hearing before the Board.  In April 2016, the Veteran's representative submitted a signed written statement withdrawing the request for a Board hearing.

The Veteran's original July 2011 CUE claim was not expressly clear in identifying the specific rating decision for which CUE was alleged.  However, the Board's November 2015 remand determined that the Veteran's contention pertained to October 1982 RO rating decision that denied service connection for tinnitus.  This determination was consistent with the October 2015 written brief by the appellant's representative.  The Board's November 2015 remand recharacterized the issue on appeal accordingly.  The Board notes that the only other rating decision that has denied service connection for the Veteran's tinnitus was an April 2007 rating decision that was subsequently replaced / subsumed by the August 2007 rating decision that awarded service connection for tinnitus on the basis of the same claim.  The August 2007 rating decision assigned an effective date corresponding to the December 14, 2006 date of VA's receipt of the claim for which service connection had been awarded, and that effective date assignment was upheld on appeal by a final March 2010 Board decision; no motion to revise the Board decision on the basis of CUE has been filed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The unappealed October 1982 RO rating decision that denied the Veteran service connection for tinnitus, finding in essence that his tinnitus did not manifest until many years following service; was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The October 1982 rating decision was not clearly and unmistakably erroneous in denying service connection for tinnitus, and a revision of the effective date for the award of service connection for tinnitus based on an allegation of CUE in the October 1982 rating decision is not warranted.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, discussion of the impact of the VCAA in this matter is not necessary.




Analysis

An October 1982 RO rating decision denied the Veteran's claim of service connection for tinnitus.  The October 1982 rating decision discussed that the Veteran's service treatment records (STRs) documented that his hearing acuity was normal on a May 1953 preinduction examination report as well as on a June 1955 examination for release from active duty.  The October 1982 rating decision noted that that the STRs were "negative for any complaints, findings, or treatment for any type of disease or disability involving the veteran's ears or hearing acuity," and that "[t]he first evidence of the existence of any hearing impairment was a preassignment hearing evaluation done on 8-28-74, which showed some decreased hearing acuity at all frequency levels."  Regarding tinnitus, the October 1982 rating decision noted that "[r]eevaluation on 3-1-82, showed a further decrease in hearing acuity, bilaterally, together with a diagnosis of tinnitus at all times."  The October 1982 RO rating decision concluded that service connection was not warranted for tinnitus because "the first evidence of tinnitus was more than 26 years following his release from active duty," and "the first indications of a decrease in the veteran's hearing acuity [were] shown ... more than 19 years following his release from active duty."

In August 2007, the RO issued a rating decision that awarded service connection for tinnitus following the Veteran's December 14, 2006 petition to reopen the claim; an effective date of December 14, 2006 was assigned for the award of service connection.  The matter currently on appeal features the Veteran's (and now the appellant's) contention that the original October 1982 denial of service connection for tinnitus should be revised on the basis of CUE such that service connection for tinnitus would be awarded with an earlier effective date corresponding to the Veteran's original claim for that benefit.

As a preliminary note, the Board recognizes that the Veteran argued (in the August 2013 substantive appeal): "I feel that I was misled by a previous Veterans Service Officer not to appeal the initial decision....  Had I gone with my initial feeling the first time, I feel that I would have won my appeal in 1982...."  The Board understands the concern expressed with regard to regretting the decision to not appeal the October 1982 decision, and his recollection that he may have been misled by a Veterans Service Officer in declining to appeal.  However there is no authority for the Board to recharacterize the status of the October 1982 final rating decision or to otherwise revise the effective date at issue on the basis of this assertion.  The question before the Board is limited to whether the October 1982 rating decision may be revised on the basis of CUE.

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

As a threshold matter, the Board finds the arguments advanced by the Veteran and appellant to allege CUE have been conveyed with the requisite specificity; the Board will therefore, adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  The Veteran's July 2011 CUE claim argued: "On examination August 28, 1974 I was examined for hearing loss and tinnitus.  I reported hearing trauma which caused the ringing in my ears.  I feel that this was over looked in the decision of my claim."  Further contentions concerning CUE have been presented by the appellant's representative in an October 2015 written brief, and will be discussed further below.

The Board has reviewed the evidence of record and the law extant at the time of the October 1982 rating decision, and for the following reasons concludes that there was no CUE in that decision.  To the extent that the Veteran argues that the October 1982 RO rating decision overlooked the August 1974 examination report, the assertion is shown to be incorrect: the October 1982 rating decision expressly discusses the referenced August 1974 examination report.  To the extent that the Veteran's argument suggests that the August 1974 examination report shows the presence of tinnitus symptoms at that time, the Board notes that this assertion is not supported by the contents of the August 1974 examination report (the report does not document or otherwise suggest the presence of tinnitus symptoms).  The August 1974 examination report in question is labeled to be a "Pre-Assignment / Entrance Hearing Evaluation" for "Hearing Conservation" purposes.  A marking on the form indicates that the evaluation was part of a "Preventative" program concerned with conserving the Veteran's somewhat diminished hearing acuity.  There is no indication that the evaluation involved any complaints of tinnitus.  There is no indication that the Veteran had tinnitus at the time, nor does the report indicate that the Veteran reported acoustic trauma associated with ringing in his ears at that time.

Moreover, the October 1982 RO rating decision acknowledged that the Veteran had tinnitus diagnosed in March 1982; the RO denied service connection for tinnitus on the basis that "the first evidence of tinnitus was more than 26 years following his release from active duty."  Even assuming, only for the sake of considering the argument, that the evidence had first shown tinnitus symptoms in 1974 rather than 1982, the Board is unable to conclude that such a finding would have manifestly changed the outcome of the October 1982 rating decision.  Either year (1974 or 1982) came after a substantial period of many years following the Veteran's June 1955 separation from active duty service.  (The Board observes, merely in passing, that the October 1982 RO rating decision denied service connection for hearing loss, while acknowledging a shown decrease in hearing acuity in the August 1974 hearing report, on the basis that "the first indications of a decrease in the veteran's hearing acuity was shown ... more than 19 years following his release from active duty.")  In other words, even if there were an error that were corrected to establish that tinnitus was shown 19 years following service rather than 26 years following service, the Board is unable to conclude that such a finding would have manifestly changed the outcome of the October 1982 rating decision denying service connection for tinnitus.

The Board also notes that the Veteran's July 2011 CUE claim argued that the October 1982 RO rating decision overlooked that he "reported hearing trauma which caused the ringing in my ears."  The Board notes that the Veteran's lay assertion suggesting that acoustic trauma in service caused his tinnitus was presented in the Veteran's August 1982 claim and the associated statement in support of his claim, both of record at the time of the October 1982 rating decision.  On the claim form, the Veteran stated "Hearing loss is due to being in heavy artillery (280MM) atomic cannon, and firing without any hearing protection.  1954-55."  The statement does not specifically reference tinnitus.  On the associated statement in support of the claim, the Veteran described that "much firing was done without any ear protection," and that "[m]y loss of hearing has occurred and a continuous noise has developed in both ears."

The Board is unable to conclude that the Veteran's reference to his lay statements suggesting that acoustic trauma caused his tinnitus reveals a CUE in the October 1982 RO rating decision denying service connection for tinnitus.  The lay statements in question were competent evidence to indicate the occurrence of the experienced acoustic trauma during service, but the denial was not based on a finding that the acoustic trauma did not occur during service.  The basis of the October 1982 denial of service connection for tinnitus was essentially a finding that the Veteran's tinnitus did not manifest until a substantial period of time following service and was not shown to be related to service.  To the extent that the Veteran and the appellant allege that it was CUE to deny his claim in light of his lay statements asserting that his tinnitus was caused by service, the Board is unable to conclude that consideration of this lay statement reveals CUE; the lay statement in question does not demonstrate that the RO's denial of service connection for tinnitus was undebatably erroneous.

The Board notes that the lay statements of record in October 1982 merely asserted the Veteran's lay opinion that his hearing loss was due to acoustic trauma in service and that tinnitus had also developed (suggesting that the Veteran believed that tinnitus was also related to the same etiology).  The lay statement did not reference any competent medical determination nor did it assert the onset of tinnitus symptomatology during service or soon thereafter.  The Veteran's lay statements of record at the time of the October 1982 rating decision did not establish any fact that renders the denial of service connection to be clearly and unmistakably erroneous.

The October 2015 brief by the appellant's representative presented additional contentions concerning alleged CUE in the October 1982 decision.  The October 2015 brief alleges "clear and unmistakable medical malpractice involved in the original denial," citing that "[t]he veteran had only whisper tests at induction and separation.  According to the VA, including a doctor, this somehow magically established normal audiograms and CNC tests."  The Board notes that the October 1982 rating decision does not find that whisper tests "somehow magically established normal audiograms and CNC tests."  Rather, the October 1982 rating decision found that that the STRs were "negative for any complaints, findings, or treatment for any type of disease or disability involving the veteran's ears or hearing acuity," including that the Veteran's hearing tests in service (such as they were) yielded "normal" results revealing no abnormalities.  The October 1982 decision found that "[t]he first evidence of the existence of any hearing impairment was a preassignment hearing evaluation done on 8-28-74, which showed some decreased hearing acuity at all frequency levels."  These findings were supported by the evidence of record at the time, and the October 2015 brief identifies no contrary evidence of record in October 1982.  The mere absence of "audiograms and CNC tests" in 1950s STRs concerning hearing evaluations does not render it undebatable that the October 1982 denial of service connection for tinnitus was erroneous.  The representative's assertion in this regard does not identify CUE in the October 1982 decision.

The October 2015 brief from the appellant's representative then presents an argument (including with citation of documents that were not of record in the claims-file in October 1982) suggesting that the Board find CUE due to the relative unreliability of whisper testing.  This argument fails to identify a CUE in the October 1982 denial.  This is, at most, simply an allegation that the rating board improperly weighed and evaluated the evidence; such an allegation may not support a finding of CUE. See Fugo, 6 Vet. App. at 43-44.  Notably, the basis of the October 1982 denial of service connection for tinnitus did not depend upon whisper testing results (which is primarily concerned with hearing acuity rather than the specific symptom of tinnitus), but rather upon the absence of any affirmative suggestion of tinnitus symptom complaints during service or for many years following service.
The October 2015 brief goes on to assert: "Apart from the medical knowledge that any reasonably diligent and competent rating doctor, unethically serving as both judge and disputed fact witness should have - and joined in this by his lay colleagues, it ignores the mandatory consideration of the conditions of service under 38 USC 1154(a)."  To the extent that this argument questions the "medical knowledge" reflected in the decision, it is again essentially objecting to the October 1982 decision's evaluation of the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the argument questions the role of a "rating doctor, unethically serving as both judge and disputed fact witness," this also fails to identify CUE in any matter of fact or application of law presented in the October 1982 decision.  The October 1982 rating decision was appropriately (for that time) prepared by a panel of rating specialists that included a medical doctor making the pertinent medical determinations with reference to the evidence.  At the time of the October 1982 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the October 1982 determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran's tinnitus was not shown to have had onset until many years following service (or to be otherwise caused by service).  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).

To the extent the October 1982 determination is alleged to be unsupported by the medical evidence of record, the Board finds that the medical evidence cited in the October 1982 rating decision reasonably supported the determination and the rating board also relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.
To the extent that the argument of the October 2015 brief suggests misapplication of the law in that the October 1982 decision allegedly "ignores the mandatory consideration of the conditions of service under 38 USC 1154(a)," this argument also fails to identify CUE.  No explanation is presented to suggest how consideration of 38 U.S.C.A. § 1154(a) establishes that the denial of service connection for tinnitus was undebatably erroneous in October 1982.

Similarly, the October 2015 brief fails to identify CUE when it argues: "The presumption of soundness applies to the veteran at entry."  The Board notes that there is no suggestion in the October 1982 rating decision that the Veteran was found to have had a pertinent disability of lack of sound health at entrance to service.  Indeed, to the contrary, the October 1982 denial of service connection featured a finding that the Veteran's tinnitus was not shown to have manifested at any time until many years following separation from service; the October 1982 analysis considered the Veteran to be of sound health in pertinent respects at entrance to service.  The October 2015 brief presents no explanation to suggest how consideration of a presumption of soundness at entrance establishes that the October 1982 denial of service connection for tinnitus was undebatably erroneous.

The October 2015 brief proceeds to argue: "It is also clear and unmistakable that the difference between a field expedient screening and a measurement based on VA rating criteria was ignored by all raters concerned."  This, again, is essentially arguing that the evidence in the STRs was not as descriptive of the Veteran's hearing acuity as more detailed evidence could have been.  This does not identify any CUE in the October 1982 rating decision relying upon the evidence that was actually of record in making a determination, and it does not identify any basis for concluding that it is undebatable that service connection for tinnitus was warranted at that time.  The fact that the Veteran's hearing evaluations during service were not as detailed or thorough as audiometric testing does not undebatably establish that he was entitled to service connection for tinnitus in October 1982.  To the extent that the representative is suggesting that the evidence should have been interpreted as demonstrating entitlement to service connection for tinnitus in October 1982, the Board again finds that such an argument may not establish a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

The October 2015 brief also refers to "the concept of significant threshold shift," suggesting consideration of the possibility that even hearing acuity that is within normal audiometric limits at the time of separation may still have been diminished during service.  However, in this case there was no audiometric evidence of record from service to give rise to such consideration.  In any event, no explanation is presented by the representative to suggest how consideration of  audiometric threshold shifts establishes that the denial of service connection for tinnitus was undebatably erroneous in October 1982.

The representative's October 2015 brief suggests that the October 1982 rating decision failed to explain several findings with which the appellant's representative disagrees.  For example: "was also unexplained how 30 decibels [asserted to be the level of the whispered voice testing] was considered normal."  This argument does not present a valid basis for a finding of CUE because for multiple reasons, but most plainly the alleged failure for the October 1982 decision to explain a finding does not make a grant of service connection for tinnitus undebatably warranted.  Prior to February 1, 1990, RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).

Finally, the October 2015 brief introduces discussion that "OSHA and EPA hearing protection and noise emissions regulations started in 1974" and argues that "Ignorance of federal law is no excuse" for the October 1982 decision not addressing this fact.  The October 2015 brief also argues that the fact that the Veteran's hearing acuity was found to be normal during service does not demonstrate that it was not damaged during service.  The Board finds that these assertions, and the other related arguments presented in the brief, do not identify a CUE in the October 1982 rating decision.  To the extent that the new arguments seek revision of the October 1982 rating decision on the basis of new information and argument citing documents that were not part of the record in October 1982, such is not a valid basis for a finding of CUE.  CUE must be undebatably shown on the basis of the information of record at the time of the determination in question.  To the extent that the representative cites "OSHA and EPA hearing protection and noise emissions regulations," these are not presented with any identifiable assertion of misapplication of law, but rather appear to be intended to suggest that consideration of these regulations may prompt a different interpretation or supposition concerning the Veteran's post-service noise exposure history.  The argument does not identify any basis for concluding that it is undebatable that the October 1982 denial of service connection for tinnitus was erroneous on the basis of the law and evidence of record at the time.  The arguments do not undebatably establish entitlement to service connection for tinnitus on the basis of the law and evidence of record in October 1982; the arguments fail to present a valid basis for a finding of CUE.

The representative does not contend that all evidence then of record was not before the rating board or identify any reasonable basis to conclude that all relevant laws and regulations were not properly considered and applied, nor is such reasonably reflected by the evidence of record.  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume the RO correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  See Dolan; see also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

To summarize, based on the evidence, it cannot be found that the October 1982 rating decision's denial of service connection for tinnitus was undebatably incorrect on the basis of the pertinent law and evidence at the time.  The RO reasonably considered the correct factual evidence and correctly applied the pertinent laws and regulations then in effect.  The claim on appeal has not successfully identified any specific misapplication of the law.  The claim on appeal has alleged that specific facts were overlooked by the October 1982 adjudication, but the Board has determined that no pertinent fact of record in October 1982 was overlooked so as to lead to any CUE in the October 1982 rating decision.  The Veteran argues that certain post-service medical evidence and lay statements were overlooked by the October 1982 rating decision, but the cited medical evidence was expressly discussed by the decision and the cited lay statements did not undebatably establish any facts that would make the denial of service connection for tinnitus CUE at the time erroneous.  The claim on appeal has also alleged that the evidence of record was misinterpreted by the October 1982 rating decision, but this argument does not present a valid basis for a finding of CUE.  The Board has found that the October 1982 denial of service connection for tinnitus was reasonably supported by consideration of the correct factual evidence of record at the time.  Any disagreement about how the facts were weighed or evaluated does not constitute a factual or legal basis for a CUE claim.

The October 1982 rating decision denying service connection for tinnitus was supportable.  It cannot be said that reasonable minds could only conclude that the October 1982 determination was in error.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Board finds that there is no undebatable error in the October 1982 adjudication of the claim for service connection for tinnitus.  Considering the pleadings of CUE, for the reasons articulated above, the RO did have and considered the correct facts known at the time of the October 1982 rating decision, and the decision did not contain CUE of law or fact.






ORDER

The appeal to establish CUE in an October 1982 rating decision which denied service connection for tinnitus (for the purpose of establishing an earlier effective date for a subsequent grant of that benefit) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


